EXHIBIT 10.2

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
January 31, 2013, is by and between Cherokee Inc., a Delaware corporation (the
“Borrower”), and JP Morgan Chase Bank N.A. (the “Lender”).

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

W I T N E S S E T H:

 

WHEREAS, the Borrower and the Lender are parties to that certain Credit
Agreement dated as of September 4, 2012, which provides for a term loan in the
form of “Facility B” under the Credit Agreement;

 

WHEREAS, the Borrower has heretofore issued in favor of Lender that certain Term
Note dated as of September 4, 2012 (the “Term Note”) in connection with Facility
B under the Credit Agreement in respect of which $12,350,000 is currently
outstanding as of the date hereof;

 

WHEREAS, the Borrower has requested, and the Lender has agreed, for the
aggregate amount of borrowings under Facility B to be increased to $16,600,000
in connection with a proposed acquisition of additional assets by the Borrower;
and

 

WHEREAS, the parties desire to amend the Credit Agreement to provide for the
increased amount of Facility B and to concurrently herewith amend the Term Note
to reflect the same.

 

NOW, THEREFORE, in consideration of the agreements contained herein, the parties
hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1  Defined Terms.  Capitalized terms used, but not defined herein
shall have the meanings assigned to them in the Credit Agreement, as amended by
this Amendment.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

AMENDMENTS AND CONDITIONS

 

SECTION 2.1  Amendments.

 

(a)                                 Facility B.  The reference in Section 1.3 of
the Credit Agreement to “$13,000,000” shall be amended to read “$16,600,000.”

 

(b)                                 Acquisition.  The language in paragraph
(E) of Section 3.2 in the Credit Agreement shall be amended in its entirety to
read as follows:

 

“Acquisition.  In the case of Facility B, the transactions contemplated by each
of (1) the Acquisition Agreement and (2) the Asset Purchase Agreement entered
into in January, 2013 between the Borrower and Strategic Partners, Inc., a
California corporation, shall have been consummated without any amendment,
modification or waiver of any of the provisions of the same (other than those
necessary and made to ensure compliance with the Related Documents).”

 

SECTION 2.2  Upfront Fee.  In connection with the upfront fee of 0.50% payable
under Section 1.3 of the Credit Agreement, an upfront fee of $21,250 shall be
payable upon execution and delivery of this Amendment in respect of the
increased amount of $4,250,000 under the Term Note.

 

SECTION 2.3  Conditions.  This Amendment shall become effective upon the first
date on which each of the following conditions has been satisfied:

 

(a)                                 The Lender shall have received this
Amendment and the amendment to the Term Note, each executed and delivered by the
authorized officers of the Borrower.

 

(b)                                 The Lender shall have received a certificate
dated as of the date of this Amendment from an authorized officer of the
Borrower in form and substance satisfactory to the Lender certifying as to the
matters set forth in paragraphs (A) and (B) of Section 3.2 of the Credit
Agreement.

 

(c)                                  The Lender shall have received evidence
satisfactory to the Lender that Amendment No. 2 to the Restated License
Agreement between the Borrower and Target General Merchandise Inc. has been
executed and delivered by the parties thereto in the form heretofore provided to
Lender.

 

ARTICLE III

 

MISCELLANEOUS PROVISIONS

 

SECTION 3.1  Amended Credit Agreement.  This Amendment shall be deemed to be an
amendment to the Credit Agreement, and the Credit Agreement, as amended hereby,
shall continue in full force and effect.  All references to the Credit Agreement
in any other document, instrument, agreement or writing shall hereafter be
deemed to refer to the Credit Agreement as amended hereby.

 

2

--------------------------------------------------------------------------------


 

This Amendment shall constitute a “Related Document” for all purposes under the
Credit Agreement.

 

SECTION 3.2  Severability.  Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

SECTION 3.3  Headings.  The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

 

SECTION 3.4  Execution in Counterparts.  This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be an original and
all of which shall constitute together but one and the same agreement.

 

SECTION 3.5  Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF CALIFORNIA.

 

SECTION 3.6  Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the Borrower and the Lender and their respective
successors and assigns.

 

SECTION 3.7  Each guarantor acknowledging this Amendment below hereby consents
to the modifications to the Credit Agreement contemplated by this Amendment and
agrees that its continuing guaranty in favor of the Lender provided in
connection with the Credit Agreement is, and shall remain, in full force and
effect after giving effect to this Amendment.

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower and the Lender have executed this Amendment on
the date first above written.

 

 

BORROWER

 

 

 

Cherokee Inc.

 

 

 

 

 

By:

/s/ Howard Siegel

 

 

Name:

Howard Siegel

 

 

Title:

COO

 

 

 

 

 

By:

/s/ Mark DiSiena

 

 

Name:

Mark DiSiena

 

 

Title:

CFO

 

 

 

 

 

LENDER

 

 

 

JPMorgan Chase Bank N.A.

 

 

 

 

 

By:

/s/ Tom Jennings

 

 

Name:

Tom Jennings

 

 

Title:

Underwriter II

 

 

 

ACKNOWLEDGED BY THE GUARANTORS

 

 

 

 

 

SPELL C.LLC

 

CHEROKEE BRANDS LLC

 

 

 

By: Cherokee Inc., its sole member

 

By: Cherokee Inc., its sole member

 

 

 

 

 

 

By:

/s/ Howard Siegel

 

By:

/s/ Howard Siegel

 

Name:

Howard Siegel

 

 

Name:

Howard Siegel

 

Title:

COO

 

 

Title:

COO

 

 

 

 

 

 

By:

/s/ Mark DiSiena

 

By:

/s/ Mark DiSiena

 

Name:

Mark DiSiena

 

 

Name:

Mark DiSiena

 

Title:

CFO

 

 

Title:

CFO

 

S-1

--------------------------------------------------------------------------------